Citation Nr: 1444435	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  09-46 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for parasitic infection. 

3. Entitlement to a disability rating in excess of 50 percent for major depressive disorder. 

4. Entitlement to a disability rating in excess of 10 percent for asthma prior to August 16, 2010 and in excess of 30 percent thereafter. 

5. Entitlement to a total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from January 1994 to December 1998.

The appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in April 2011; a transcript of the hearing is included in the claims file.

The Board issued a decision in February 2013 in which the appeal of the issue of entitlement to an increased evaluation for asthma was dismissed, and the remaining issues were remanded.  Following the appellant's motion, the Board issued an order to vacate the February 2013 decision and remand.  The appeal is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) are applicable to this appeal.

In a June 2012 letter, the Veteran requested a hearing before the Board.  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  In a December 2011 substantive appeal, the Veteran marked the box indicating she wished a hearing before the Board in Washington, D.C.; however, she crossed out the request and stated she did not want a Board hearing.  In the June 2012 letter, the Veteran did not specify whether she still desired a hearing in Washington, D.C., or whether she would prefer a hearing at the RO.  In her February 2013 Motion to Vacate, the Veteran again reiterated her desire to have a personal hearing before the Board.  In accordance with her request, the case must be remanded so as to provide the Veteran an opportunity to present testimony during a hearing before a member of the Board .

Accordingly, the case is REMANDED for the following action:

1. The RO should request the Veteran specify where she would prefer a Board hearing to include Travel Board, Washington, D.C., or videoconference (if available.)

2.  The RO should then schedule the Veteran for her requested hearing, pursuant to her June 2012 request, at the earliest available opportunity.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2012), and should associate a copy of such notice with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



